Exhibit 2.1 AGREEMENT AND PLAN OF MERGER BY AND AMONG MONDAS MINERALS CORP. CCG ACQUISITIONS CORP. (A DELAWARE CORPORATION) CONSUMER CAPITAL GROUP INC. (A CALIFORNIA CORPORATION) AND SCOTT BENGFORT (AN INDIVIDUAL) AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this "AGREEMENT"), dated as of February 4, 2011 is entered into by and among MONDAS MINERALS CORP., a Delaware corporation ("MONDAS"), CCG ACQUISITION CORP., a Delaware corporation and wholly-owned subsidiary of Mondas ("MERGER SUBSIDIARY"), and CONSUMER CAPITAL GROUP INC., a California corporation ("CCG") and SCOTT BENGFORT, an individual ("BENGFORT"). Capitalized terms used in this Agreement and not defined in context shall have the meanings ascribed to them in APPENDIX 1 hereof. WHEREAS, the respective Boards of Directors of Mondas, Merger Subsidiary and CCG have approved the merger of Merger Subsidiary with and into CCG, with CCG being the surviving corporation, after which it will be a wholly-owned subsidiary of Mondas (the "MERGER"), all upon the terms and subject to the conditions set forth herein; and WHEREAS, the parties to this Agreement (the "PARTIES") intend that, for federal income tax purposes, the Merger shall qualify as a reorganization under the provisions of Section 368 of the Internal Revenue Code of 1986, as amended, and the rules and regulations promulgated thereunder (the "CODE"); NOW, THEREFORE, in consideration of the foregoing premises and the representations, warranties and agreements contained herein and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: ARTICLE I THE MERGER Section 1.1 The Merger. Upon the terms and subject to the conditions of this Agreement, at the Effective Time, CCG shall be merged with and into Merger Subsidiary and the separate existence of Merger Subsidiary shall thereupon cease. CCG shall continue as the surviving corporation in the Merger (thereafter referred to as the "SURVIVING CORPORATION") under the laws of the State of California as a wholly-owned subsidiary of Mondas. Throughout this Agreement, the term "CCG" shall refer to such entity prior to the Merger and the term "SURVIVING CORPORATION" shall refer to CCG in its status as the surviving corporation in the Merger. Section 1.2 Closing. The closing of the Transactions (the "CLOSING") will take place as promptly as practicable (and in any event within two business days) after satisfaction or waiver of the conditions set forth in Article VII (other than conditions that require the delivery of documents, which may be satisfied at the Closing). The Closing shall be held at such time and place as agreed to in writing by the parties hereto. The date on which the Closing occurs is referred to herein as the "CLOSING DATE". At the Closing each of Mondas, Bengfort and CCG shall deliver the agreements, certificates and other documents required to be delivered and which have not been delivered prior to the Closing.
